Citation Nr: 0738564	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO. 03-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an effective date prior to November 30, 
2000 for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

2. Entitlement to an effective date prior to November 30, 
2000 for a total rating based on individual unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from July 1967 to August 1970 and 
from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in January 2005.


FINDINGS OF FACT

1. A November 1996 rating decision denied entitlement to an 
increased rating for PTSD and for TDIU; the veteran did not 
file a notice of disagreement to initiate an appeal of this 
rating decision.

2. On November 30, 2000, the veteran filed a claim for an 
increased rating for PTSD and for a TDIU rating.

3. It is not factually ascertainable that the veteran's 
service connected disabilities increased in severity to 
warrant a grant of TDIU at any point in the one year period 
prior to the receipt of the November 30, 2000 claim for TDIU.

4. It is not factually ascertainable that the veteran's 
service connected PTSD increased in severity to warrant a 
grant of a disability rating in excess of 50 percent for PTSD 
in the one year period prior to receipt of the November 30, 
2000 claim for an increased rating for PTSD.




CONCLUSIONS OF LAW

1. The November 1996 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. The criteria for an effective date prior to November 30, 
2000 for the assignment of a total disability rating based 
upon individual unemployability have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.400 (2007).

3. The criteria for an effective date prior to November 30, 
2000 for the assignment of a 70 percent disability rating for 
PTSD have not been met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a January 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate earlier effective date claims, as 
well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, Social Security 
Administration (SSA) records, and VA treatment records. As 
explained in more detail below, the critical issue in this 
case is whether or not the evidence of record shows that an 
increased rating was warranted for PTSD or TDIU at some point 
during the one-year period prior to the date of receipt of 
the veteran's claims for increase. As such, the Board finds 
that a current VA examination would not aid in the 
adjudication of these claims and that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.



Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later. See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The record reflects that the veteran has filed numerous 
claims for TDIU and increased ratings for PTSD. By rating 
decision of November 1996, entitlement to TDIU and 
entitlement to an increased rating for PTSD were denied, and 
the veteran was notified of the decision by letter dated 
November 22, 1996. The veteran was provided a copy of the 
rating decision and a copy of his appellate rights. No appeal 
was received with regard to this decision. Therefore, the 
November 1996 rating decision became final. 38 U.S.C.A. 
§ 7105(c). The veteran then subsequently filed a claim for 
entitlement to TDIU and for an increased rating for PTSD on 
November 30, 2000, and by way of a May 2001 rating decision, 
entitlement to TDIU and an increased rating for PTSD were 
granted, effective November 30, 2000, the date of the 
veteran's claims for increased ratings. 

The Board understands the veteran's contentions that he 
believes the effective dates for the award of TDIU and the 
award of an increased rating for PTSD should be the date of 
the previous claim he filed in 1987 and the date his PTSD 
disability rating was reduced by rating decision in 1992; 
however, in Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006), the Court held that when a rating decision 
is final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of an 
earlier effective date. A freestanding claim for an earlier 
effective date, once the appeal becomes final, attempts to 
vitiate the rule of finality. The veteran had one year from 
notification of the November 1996 rating decision to initiate 
an appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision became final when an appeal was 
not perfected within the allowed time period. 38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a). The Board notes that CUE claims were filed by the 
veteran, but such claims were denied by the RO in an April 
2005 rating decision and a timely appeal as to this rating 
decision has not been perfected. As such, the veteran cannot 
go behind the final November 1996 rating decision in order to 
establish an effective date from 1987 or 1992 and the 
effective dates for the increase in the ratings must 
therefore be determined in relation to a later claim. 

As noted above, a claim for TDIU and an increased rating for 
PTSD was filed by the veteran on November 30, 2000 and by way 
of a May 2001 rating decision, the RO granted entitlement to 
TDIU and entitlement to an increased rating for PTSD, 
effective November 30, 2000. Thus, the Board must now look to 
the evidence of record in the one year period preceding 
November 30, 2000 to determine if 1) the evidence showed that 
the veteran's service-connected disabilities had increased in 
severity to such an extent that TDIU was warranted at any 
point in that one year period and/or 2) that the veteran's 
service connected PTSD had increased in severity to warrant a 
70 percent disability rating at any point in that one-year 
period.

The only medical records for this time period are a July 2000 
VA treatment note showing complaints related to a recent 
gunshot wound of the right lower extremity; an October 2000 
private medical record showing complaints of generalized 
aches and pains; an October 2000 VA treatment note showing 
treatment for alcohol abuse and for injuries incurred in a 
recent motorcycle accident; and early November 2000 VA 
treatment records showing treatment for substance abuse, and 
for physical and psychiatric complaints related to a recent 
motorcycle accident.  In short, most of the medical evidence 
during the one-year period prior to July 2000 relates to non-
service connected issues.

In any event, the medical evidence for this time period does 
not show that the veteran's service-connected disabilities 
had increased in severity in order to warrant a grant of TDIU 
as none of it shows that the veteran's service-connected 
disabilities prevented him from obtaining and retaining 
substantially gainful employment. See 38 C.F.R. § 4.16(a).  

Moreover, although a VA treatment note from November 3, 2000 
shows that the veteran had constricted affect, depressed 
mood, and nightmares about Vietnam, the veteran expressly 
denied homicidal or suicidal ideations and there is no 
evidence of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships in order to warrant a 70 
percent disability rating for PTSD. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007). As such, the Board finds that 
the medical evidence of record does not demonstrate that a 
disability rating of 70 percent for the veteran's service 
connected PTSD was warranted at any point during the one year 
time period prior to the November 30, 2000 claim.

In summary, the Board finds that the medical evidence of 
record does not show that it is factually ascertainable that 
the veteran's service-connected disabilities increased in 
severity to such an extent to warrant TDIU or that it is 
factually ascertainable that the veteran's service-connected 
PTSD increased in severity to warrant a disability rating of 
70 percent during the one-year period prior to the November 
30, 2000 claim for increased ratings. As such, an effective 
date earlier than November 30, 2000 for TDIU or an increased 
rating for PTSD is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to an effective date prior to November 30, 2000 
for a 70 percent rating for post-traumatic stress disorder 
(PTSD) is denied.

Entitlement to an effective date prior to November 30, 2000 
for a total rating based on individual unemployability due to 
service connected disability (TDIU) is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


